Exhibit EXECUTION TEXT INTERCREDITOR AGREEMENT dated as of May 2, 2008 among ACS 2008-1 LIMITED, as the Borrower ACS AIRCRAFT FINANCE IRELAND 3 LIMITED, as the Guarantor AIRCASTLE ADVISOR, LLC, as the Administrative Agent CALYON NEW YORK BRANCH, as the Facility Agent, the Collateral Agent and the Liquidity Facility Provider and DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Operating Bank TABLE OF CONTENTS Page Article I DEFINITIONS 1 Section 1.01 Definitions 1 Section 1.02 Rules of Construction 37 Article II THE SECURITIES 39 Section 2.01 Interest Rate; Securities; Terms; Form; Execution and Delivery 39 Section 2.02 Evidence of Debt. 39 Section 2.03 [intentionally omitted] 39 Section 2.04 Method of Payment 40 Section 2.05 [intentionally omitted] 41 Section 2.06 Transfer of Loans 41 Section 2.07 [intentionally omitted] 41 Section 2.08 [intentionally omitted] 41 Section 2.09 Delivery of Remaining Aircraft 41 Section 2.10 [intentionally omitted] 41 Section 2.11 Statements to Holders 41 Section 2.12 Holder Representations and Covenants 43 Article III ACCOUNTS; PRIORITY OF PAYMENTS 43 Section 3.01 Accounts 43 Section 3.02 Investments of Cash 48 Section 3.03 Closing Date Deposits, Withdrawals and Transfers 49 Section 3.04 Interim Deposits, Transfers and Withdrawals 50 Section 3.05 Withdrawals and Transfers Relating to theAcquisition of Aircraft and Interim Deposits and Withdrawals for Aircraft Sales. 52 Section 3.06 Calculation Date Calculations 53 Section 3.07 Payment Date First Step Withdrawals and Transfers 57 Section 3.08 Payment Date Second Step Withdrawals 59 Section 3.09 Certain Repayments; Certain Premiums 63 Section 3.10 Liquidity Facility 64 Section 3.11 Contributions 68 Section 3.12 Conversion Contributions 68 Section 3.13 DSCR Failure 68 Article IV DEFAULT AND REMEDIES 69 Section 4.01 Events of Default 69 Section 4.02 Acceleration, Rescission and Annulment 71 Section 4.03 Other Remedies 71 i Section 4.04 Waiver; Cure of Existing Defaults 72 Section 4.05 Restoration of Rights and Remedies 72 Section 4.06 Remedies Cumulative 72 Section 4.07 Authority of Courts Not Required 73 Section 4.08 Rights of Holders to Receive Payment 73 Section 4.09 Facility Agent May File Proofs of Claim 73 Section 4.10 Undertaking for Costs 73 Section 4.11 Control by Holders 73 Article V REPRESENTATIONS, WARRANTIES AND COVENANTS 74 Section 5.01 Representations and Warranties 74 Section 5.02 General Covenants 78 Section 5.03 Operating Covenants 92 Section 5.04 Compliance Through Agents 97 Section 5.05 Consent of Administrative Agent 97 Article VI SUBORDINATION 97 Section 6.01 Subordination of the Securities and Other Subordinated Obligations 97 Section 6.02 Rights of Subrogation. 99 Section 6.03 Further Assurances of Subordinated Representatives 99 Section 6.04 Enforcement 99 Section 6.05 Continued Effectiveness 99 Section 6.06 Senior Claims and Subordinated Claims Unimpaired 99 Section 6.07 Ranking of the Guarantee 99 Article VII GUARANTEE 99 Section 7.01 Guarantee 99 Section 7.02 Reinstatement 101 Section 7.03 Unconditional Nature of Guarantee 101 Article VIII MISCELLANEOUS 102 Section 8.01 Right of Facility Agent to Perform 102 Section 8.02 Waiver 102 Section 8.03 Severability 103 Section 8.04 Restrictions on Exercise of Certain Rights 103 Section 8.05 Notices 103 Section 8.06 Assignments; Third Party Beneficiary 105 Section 8.07 Currency Conversion 106 Section 8.08 Application to Court 107 Section 8.09 Governing Law 107 Section 8.10 Jurisdiction 107 Section 8.11 Integration 108 Section 8.12 Waiver of Jury Trial 108 Section 8.13 Counterparts 108 ii Section 8.14 Table of Contents, Headings, Etc. 108 Section 8.15 Compliance with Applicable Anti-Terrorism and Anti-Money Laundering Regulations. 108 Section 8.16 Rights of the Operating Bank. 109 iii Schedules Schedule 1 - Aircraft Schedule 2 - ACS Bermuda Subsidiaries Schedule 3 - Initial Appraised Values; Individual Aircraft Commitment Amount; Scheduled Principal Payment Amount Schedule 4 - Initial Leases – Current War Risk Coverage Amounts Schedule 5 - Aircraft With Assumed Useful Life of 30 Years Schedule 6 - Disclosures Schedule 7 - Excluded Aircraft Exhibits Exhibit A - Form of Note Exhibit B - Intentionally Omitted Exhibit C - Concentration Limits Exhibit D - Insurance Provisions Exhibit E - Form of Monthly Report to Each Holder Exhibit F - Core Lease Provisions Exhibit G - Form of Quarterly Report to Facility Agent iv This INTERCREDITOR AGREEMENT, dated as of May 2, 2008 (this “Agreement” or this “Intercreditor Agreement”), is made among ACS 2008-1 LIMITED, a Bermuda exempted company (the “Borrower”), ACS AIRCRAFT FINANCE IRELAND 3
